ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-397, concluding that CLIFFORD L. VAN SYOC of CHERRY HILL, who was admitted to the bar of this State in 1980, should be suspended from the practice of law for a period of six months for violating RPC 3.2(a)(failing to treat with courtesy and consideration all persons involved in the legal process), RPC 8.2(a) (making a statement the lawyer knows to be false or with reckless disregard as to its truth or falsity concerning the qualifications of a judge), and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that CLIFFORD L. VAN SYOC is suspended from the practice of law for a period of six months and until the *428further Order of the Court, effective February 14, 2014, and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(e), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.